EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 37, line 3, after “formamidinium cation”, delete “(HC(NH)2)2+)”, insert  --((HC(NH2)2)+)--.
In claim 40, line 4, after “formamidinium cation”, delete “((HC(NH)2)2+)”, insert  --((HC(NH2)2)+)--.
In claim 46, line 4, delete “(HC(NH)2)2+)”, insert  --((HC(NH2)2)+)--.
In claim 48, line 4, delete “(HC(NH)2)2+)”, insert  --((HC(NH2)2)+)--.
In claim 48, line 6, delete “(HC(NH)2)2+)”, insert  --((HC(NH2)2)+)--.
In claim 51, line 7, delete “(HC(NH)2)2+)”, insert  --((HC(NH2)2)+)--.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-36 remain cancelled, and claims 37-51 are presently under consideration. The above examiner’s amendment is made to correct a typographical error in the chemical formula for a formamidinium cation within the claims.
Applicant’s amendment to claim 44 filed with the response dated 25 August 2021 has overcome the rejection of claim 44 under 35 U.S.C. 112(a) and therefore this rejection is withdrawn.
Applicant’s filing of a Terminal Disclaimer with the response dated 25 August 2021 is acknowledged and has overcome the nonstatutory double patenting rejection over claims 1-23 of U.S. Patent No. 10,622,409. This rejection is therefore withdrawn.

Allowable Subject Matter
Claims 37-51 are allowed.
The following is an examiner’s statement of reasons for allowance as previously noted in the office action dated 9 June 2021: 
Claim 37 recites a perovskite material of general formula (I): A1-xA'xBX3-YX'Y (I) wherein A is a formamidinium cation (HC(NH2)2)+, A' is a caesium cation (Cs+), B is at least one divalent inorganic cation, X is iodide and X' is bromide; and wherein 0 <x≤ 0.4 and 0 <y≤ 3.
The closest prior art of record of Eperon et al (Formamidinium lead trihalide: a tunable perovskite for efficient planar heterojunction solar cells) teaches a perovskite material for a solar cell absorber of FAPblyBr3-y, where y was = 0 (FAPbBr3) and y= 0.8 (FAPbl0.8Br2.2) or (pg. 986 see right hand column).
+ as an inorganic cation in inorganic-organic perovskite materials (pg. 983 right hand column first paragraph), Eperon does not explicitly disclose replacing or doping the FA cation with a caesium cation (Cs+) at a fraction of x where 0<x≤0.4.
The prior art of Choi (Cesium-doped methylammonium lead iodide perovskite light absorber for hybrid solar cells) teaches doping Cs+ to substitute and coexist with MA organic cations in MAPbI3 perovskite materials to modify the absorption range of said MAPbI3 inorganic-organic perovskite solar cell (see abstract and section Results and Discussion on pgs. 82-83). Choi teaches the Cs+ cations are added at a fraction of x=0.1 (see abstract and section Results and Discussion on pgs. 82-83).
However, Choi and Eperon do not explicitly teach replacing or doping the FA cation with a caesium cation (Cs+) at a fraction of x where 0<x≤0.4 as in claim 1. Although it can be argued that it would have been obvious for one having ordinary skill in the art at the time of the invention to try to replace or dope the FA cation with a caesium cation (Cs+), the examiner believes the preponderance of evidence is not sufficient to support a reasonable expectation of success in this endeavor given the ionic radius of the FA cations are larger than that of the Cs+ cations and incorporating the Cs+ cations would introduce strain into crystal lattice of the FA perovskite material and given the known instability of CsBPbI3 and FAPbI3 based perovskite structures, there is a greater risk that the resulting perovskite structure would be fairly unstable.
As such, the prior art of Choi and Eperon do not explicitly teach the claim 37 limitation of replacing or doping the FA cation with a caesium cation (Cs+) at a fraction of x where 0<x≤0.4.
3 where at least a fraction of the Cesium can be substituted with an organic moiety where Kennedy lists formamidinium (FA) among organic moieties useful in their invention. However, Kennedy does not provide sufficient guidance to suggest incorporating FA and Cs cations in the same perovskite material, and does not suggest or teach the caesium cation (Cs+) at a fraction of x where 0<x≤0.4. Therefore, the prior art of Kennedy does not teach all the limitations of claim 37.
Therefore, claim 37 and its dependents 38-51 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726